Citation Nr: 1723814	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent from September 27, 2001, to October 26, 2008, for ischemic heart disease (IHD) status post myocardial infarction.  

2.  Entitlement to a disability rating in excess of 30 percent from October 27, 2008, to December 3, 2008, for IHD status post myocardial infarction.  

3.  Entitlement to a disability rating in excess of 10 percent from December 4, 2008, for IHD status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1969 to August 1971.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  No hearing was requested.  

In May 2015, the Board remanded the claims to obtain additional documentation and conduct an examination.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From September 27, 2001, to October 26, 2008, the Veteran's myocardial infarction is characterized by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication, but not a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  From October 27, 2008, to December 3, 2008, the Veteran's myocardial infarction is characterized by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, but not by more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

3.  From December 4, 2008, the Veteran's myocardial infarction is characterized by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication, but not a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  From September 27, 2001, to October 26, 2008, the criteria for a disability rating in excess of 10 percent for myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7006 (2016).

2.  From October 27, 2008, to December 3, 2008, the criteria for a disability rating in excess of 30 percent for myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7006 (2016).

3.  From December 4, 2008, the criteria for a disability rating in excess of 10 percent for myocardial infarction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Schedular consideration

Under Diagnostic Code 7006, a 100 percent rating is appropriate during and for three months following myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104.  Thereafter, a 10 percent disability rating is appropriate where there is a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication is required.  Id.  A 30 percent disability rating is appropriate where there is a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is appropriate where there is more than one episode of acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs that results in symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is appropriate where there is chronic congestive heart failure, a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

From September 27, 2001, to October 26, 2008, there is evidence of continuous medication use so as to support a disability rating of 10 percent.  The evidence is not sufficient to support a rating in excess of 10 percent during this time period.  A rating of 30 percent is not justified because there no evidence of a workload of greater than 5 METs but not greater than 7 METs and no evidence of cardiac hypertrophy or dilation.  A rating of 60 percent is not justified because there is no evidence of acute congestive heart failure or a workload of greater than 3 METs but not greater than 5 METs.  July 2002 and April 2007 VA medical notes reported left ventricular ejection fractions of greater than 65 percent, so there is also no evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is not justified because there is no evidence of chronic heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  For these reasons, the Veteran is entitled to an initial disability rating of 10 percent but no greater from September 27, 2001, to October 26, 2008.  

From October 27, 2008, to December 3, 2008, there is evidence of cardiac hypertrophy on an echocardiogram so as to support a disability rating of 30 percent.  On October 27, 2008, a private doctor reported that the Veteran's EKG showed signs of left ventricular hypertrophy.  A December 4, 2008 VA imaging study reported that the Veteran's heart size was normal.  During this time period, the evidence of hypertrophy on an echocardiogram supports a rating of 30 percent.  

A rating in excess of 30 percent is not justified.  The October 27, 2008 private examination reported a left ventricular fraction of 55 percent and a workload of 10 METs.  These values are inconsistent with a disability rating of 60 percent or 100 percent.  Also, the private examination did not report acute congestive heart failure or chronic congestive heart.  For these reasons, a disability rating in excess of 30 percent is not justified.  

From December 4, 2008, the Veteran is rated at 10 percent.  There is evidence of continuous medication use from this date.  A December 4, 2008, VA imaging study reported normal heart size and left ventricular ejection fraction of 55-60 percent.  A June 2016 VA examination reported that there was no evidence of congestive heart failure.  An April 2012 cardiology note reported a left ventricular ejection fraction of 71 percent at rest and 70 percent post-stress.  An August 2012 VA physical reported a left ventricular ejection fraction of 65 percent.  A February 2015 VA examination revealed that the Veteran has not had a myocardial infarction, has not had congestive heart failure, that there was no evidence of hypertrophy, that there was no evidence of cardiac dilation, and that the Veteran's workload was 7-10 METs.  A September 2015 VA examination reported that the Veteran had an undocumented myocardial infarction, did not have congestive heart failure, that the Veteran's workload was 3.0 METs, that there was no evidence of cardiac hypertrophy, that there was no evidence of cardiac dilation, and that the Veteran's left ventricular ejection fraction was 55-60 percent.  

The evidence does not support a rating in excess of 10 percent from December 4, 2008.  A rating of 10 percent is justified, based on the use of continuous medication.  A rating of 30 percent is not justified because there is no evidence of a workload of greater than 5 METs but not greater than 7 METs or evidence of cardiac hypertrophy or dilation.  A rating of 60 percent is not warranted because there is no evidence of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is not warranted because there is no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  While the September 2015 VA examination contains a report of a prior myocardial infarction, this notation is insufficient to justify an increased rating, because the date and treatment facility are listed as "UNKNOWN," and the rating criteria under Diagnostic Code 7006 is based on a "history of documented myocardial infarction."  38 C.F.R. § 4.104 (emphasis added).  Also, there is no indication of how many such infarctions have occurred or when, and a rating of 60 percent requires more than one within the past year.  Id.  

In reaching these conclusions, the Board has considered the Veteran's lay testimony, including his reports that he is easily fatigued and has to walk with a cane.  See April 2012 VA-9.  The Board has also considered July 2008 letters from the Veteran's spouse and son, stating that the Veteran has complained of chest pain and is easily fatigued.  The Board notes that the Veteran and his family members are competent to offer such testimony because it is within the personal knowledge and observation of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the Board is sympathetic to the Veteran's condition, these symptoms by themselves are insufficient to justify a higher rating under Diagnostic Code 7006.  

The evidence does not support the application of additional staged ratings.  There is also no evidence of other conditions that would justify a higher rating under a different Diagnostic Code for diseases of the heart.  

B.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's IHD status post myocardial infarction is so unusual or exceptional in nature as to make the schedular rating inadequate.  The disorder has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment.  The evidence also does not show frequent hospitalization due to the service-connected disabilities beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for posttraumatic stress disorder, diabetes mellitus, primary open angle glaucoma, tinnitus, hypertension, bilateral hearing loss, impotence, and peripheral neuropathy of the Veteran's upper and lower extremities.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Also, since the Veteran is already in receipt of individual unemployability (TDIU) from October 17, 2005, to July 14, 2015, and has not argued entitlement outside of that range, the Board will not infer an additional claim for TDIU.


ORDER

From September 27, 2001, to October 26, 2008, entitlement to a disability rating in excess of 10 percent for IHD status post myocardial infarction is denied.

From October 27, 2008, to December 3, 2008, entitlement to a disability rating in excess of 30 percent for IHD status post myocardial infarction is denied.

From December 4, 2008, entitlement to a disability rating in excess of 10 percent for IHD status post myocardial infarction is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


